Case 3:19-cv-00142-DJH-RSE Document 43 Filed 10/22/19 Page 1 of 2 PageID #: 314




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION


  JANE DOE # 1- 9                                  :   Case No. 3:19-cv-142-DJH
                                                   :
                                                   :
                   Plaintiffs,                     :
                                                       Judge: David J. Hale
          vs.                                      :   Magistrate: Regina S. Edwards
                                                   :
  JEROME PERRY, et al.                             :
                                                   :   NOTICE OF DEPOSITIONS BY
                                                   :
                     Defendants.                   :   PLAINTIFFS ON OCTOBER 28, 2019
                                                   :

        Plaintiffs give notice that the following depositions will be taken at the offices of

 Coleman, Lochmiller & Bond, 2907 Ring Rd, Elizabethtown, KY 42701. The depositions will

 be taken before a court reporter and notary public pursuant to the Federal Rules of Civil

 Procedure and may be videotaped.

                Date                       Time                    Deponent
          October 28, 2019          9:00 a.m.                Emmanuel Collado
                                    11:00 a.m.               John Edlin
                                    2:00 p.m.                Adam Puckett

  Respectfully Submitted,

   /s/ Alphonse A. Gerhardstein (0032053)      /s/ Larry D. Simon
   Trial Attorney for Plaintiff                LARRY D. SIMON
   Gerhardstein and Branch, Co. LPA            239 South Fifth Street, Suite 1700
   441 Vine Street, Suite 3400                 Louisville, Kentucky 40202
   Cincinnati, OH 45202                        (502) 589-4566
   Tel (513) 621-9100                          larrysimonlawoffice@gmail.com
   Fax (513) 345-5543
   agerhardstein@gbfirm.com
Case 3:19-cv-00142-DJH-RSE Document 43 Filed 10/22/19 Page 2 of 2 PageID #: 315




                                  CERTIFICATE OF SERVICE

        I hereby certify that on October 22, 2019, a copy of the foregoing pleading was filed

 electronically. Notice of this filing will be sent to all parties for whom counsel has entered an

 appearance by operation of the Court’s electronic filing system. Parties may access this filing

 through the Court’s system. I further certify that a copy of the foregoing pleading and the Notice

 of Electronic Filing has been served by ordinary U.S. mail upon all parties for whom counsel has

 not yet entered an appearance electronically.

                                                       s/Alphonse A. Gerhardstein
                                                       Attorney for Plaintiff




                                                  2
